Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s remarks filed 12-21-21 are acknowledged.

Claims 1-4 and 16-25 are pending.

Claims 1-4, 17, 24 and 25 are under examination as they read on the species of iCAR having a “LIR intracellular domain,” and the species of aCAR wherein the extracellular domain binds “ErbB2.”

Claims 16 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-23-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 17, 24 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Pule et al. (20160289293) in view of Morgan et al. (Molecular Therapy, vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243).

Applicant argues (applicant’s emphasis shown):

“…none of Pule, Morgan, Sun, or McEvoy, either alone or in combination, teach or suggest the presently claimed methods. As acknowledged by the Examiner, Pule does not teach the claimed method for treating cancer in a subject having a tumor characterized by LOH, comprising wherein the effector immune cell comprises on its cell surface an iCAR and an aCAR, and wherein the CAR specifically binds to a single allelic variant of a polymorphic cell surface epitope, wherein the allelic variant is absent from tumor cells of a subject due to LOH but present at least on all cells of related normal tissue of the subject.  Moreover, the term "loss of heterozygosity" or "LOH" as used herein indicates the loss of chromosomal materials, such as a complete chromosome or a part thereof, in one copy of the two chromosomes in the referenced cell. Thus, LOH encompasses a specialized subset of genetic events that could lead to an antigen expressed by normal cell but not cancer cells.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

As described in the prior office action, “Pule teaches ‘a cell which co-expresses a first chimeric antigen receptor (CAR) and second CAR at the cell surface, each CAR comprising: (i) an antigen binding domain; (ii) a spacer (iii) a trans-membrane domain; and (iv) an endodomain wherein the antigen binding domains of the first and second CARs bind to different antigens, and wherein one of the first or second CARs is an activating CAR comprising an activating endodomain and the other CAR is an inhibitory CAR comprising a ligation off inhibitory endodomain.’ (see Abstract as well, e.g., Figs. 22, 23 and 31).  Pule describes this concept in greater detail in paragraphs 146-148 and Table 6 which teaches ‘Potential antigen pairs for use with AND NOT gates’ such as, in the case of bowel cancer, targeting the ‘A33’ tumor associated antigen with a CAR comprising an activating endodomain and further targeting the ‘HLA class I’ antigen which is ‘expressed by normal cell but not cancer cell’ with CAR comprising an inhibitory endodomain (see final row of Table 6).  At paragraph 191 Pule teaches how ‘[i]n the embodiment referred above as the AND NOT gate, one of the CARs comprises a ‘ligation-on’ inhibitory endodomain such that the inhibitory CAR does not significantly inhibit T-cell activation by the activating CAR in the absence of inhibitory CAR ligation, but inhibits T-cell activation by the activating CAR when the inhibitory CAR is ligated.”

second inhibitory CAR that recognizes a different antigen expressed on normal cells AND NOT expressed on certain tumor cells, such as HLA class I.

As described in the prior Office Action, 

“…it would have been obvious to the ordinarily skilled artisan considering the teachings of Pule, Morgan and Sun that the iCAR strategy of Pule could be implemented for the treatment of Her2-expressing breast cancer patients in way that would side-step the disadvantage of having the patient experience toxicity during the time it takes to kill off the CAR expressing cells with suicide gene expression or in the time it takes for transient mRNA CAR expression to abate.  

In this regard, the skilled artisan would have been aware that many breast cancer patients (around 50%) are believed to have compromised HLA class I gene expression due to loss of heterozygosity at one or more MHC alleles, β2m and MEMO-1 (see McEvoy at Abstract; at page 234-235 bridging sentence; at page 241 col. bridging sentence and in the first full paragraph of the right col. on page 241).  As shown in Fig. 3 of McEvoy a substantial number of breast cancer patients have directly lost heterozygosity of ‘HLA-A.’”

Thus, by contrast to applicant’s argument, the teachings of McEvoy establish that many breast cancer patients (around 50%) are believed to have compromised HLA class I gene expression due to loss of heterozygosity at one or more MHC alleles, β2m and MEMO-1, and as shown in Fig. 3 of McEvoy a substantial number of breast cancer patients have directly lost heterozygosity of “HLA-A,” and therefore, as set forth in the prior Office Action, “…it would have been obvious to one of ordinary skill in the art interested in treating breast cancer in a patient in need thereof by administering T-cells expressing an ErbB2-targeted activating CAR that the killing activity of said T-cells could be controlled with an inhibitory CAR having an HLA-A specific antigen binding domain.”



“The reasoning employed by the Examiner in the current rejection is the precise picking and choosing from the disclosures of the cited references that is impermissible under the case law. The Examiner has plucked particular elements from within the cited prior art references, e.g., iCAR from Pule and an HLA gene from McEvoy, without identifying sufficient motivation to combine these elements into a single method such that one would have had a reasonable expectation of success that the resulting method would achieve effective treatment of cancer in a subject having a tumor characterized by LOH. This is because there is no such motivation without the benefit of hindsight gained from the present invention. 

Absent specific guidance from Pule, Morgan, Sun, and McEvoy, one of ordinary skill in the art would not have been motivated to treat cancer in a subject having a tumor characterized by LOH by administering to the subject an effector immune cell, wherein the effector immune cell comprises on its cell surface an iCAR and an aCAR, and wherein the iCAR specifically binds to a single allelic variant of a polymorphic cell surface epitope, wherein the allelic variant is absent from tumor cells of a subject due to LOH but present at least on all cells of related normal tissue of the subject, with a reasonable expectation of success. “

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

The rejection of record does not rely on improper “picking and choosing” from among an over-whelming number of equivalents.  Indeed, picking one of a finite number of known solutions to a known problem is obvious.  

For example, KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), states:

“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is 

Here, Pule teaches the general concept that an “AND NOT gate” allows a cytotoxic cell to be directed against an antigen expressed on BOTH cancer and normal cells, such as the Erbb2/Her2 antigen, by regulating the T-cell activating CAR that recognizes the antigen expressed on BOTH cancer and normal cells with a second inhibitory CAR that recognizes a different antigen expressed on normal cells AND NOT expressed on certain tumor cells, such as HLA class I.

The Morgan and Sun references emphasize the importance of limiting the ability of cytotoxic T-cells expressing an activating CAR that recognizes the Erbb2/Her2 antigen to mediate normal cell killing, and the McEvoy reference shows in Fig. 3 that a substantial number of breast cancer patients have directly lost heterozygosity of “HLA-A,” which is the MHC gene locus containing the MHC allele most frequently found in all ethnic groups, HLA-A2 (see Ellis et al., of record, at Abstract, Introduction and in Table 1).

Therefore, as stated in the prior Office Action, “…one of ordinary skill in the art would have been motivated to make, and one of ordinary skill in the art would have had a reasonable expectation of effectively making an effector immune cell comprising a vector having (a) a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to HLA-A2, said HLA-A2 being expressed at diminished levels on the surface of breast cancer cells as compared to healthy cells in the same patient due to loss of heterozygosity in the cancer cells; ii) an intracellular domain comprising a signal transduction element such as the LILRB1 signal transduction element described by Pule; and iii) a hinge/spacer domain and a transmembrane domain linking the extracellular domain to the intracellular domain…”

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 1-4, 17, 24 and 25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16336874 (reference application).

Claim 1-4, 17, 24 and 25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 91 of copending Application No. 16586730 in view of Pule et al. (20160289293).

Claim 1-4, 17, 24 and 25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of copending Application No. 16652019 in view of Pule et al. (20160289293).

With respect to the above rejections, applicant argues that “the rejections are only provisional at this stage, Applicants defer substantively addressing the obviousness-type double patenting rejections at this stage of prosecution and ask that the rejections be held in abeyance.”  

Applicant’s request is acknowledged but cannot be granted. Obviousness type double patenting rejections, whether provisional or not, cannot be held in abeyance. A double patenting rejection can be overcome, e.g., by a convincing rebuttal of the merits of the rejection, by amending the claims such that they are no longer anticipated and/or rendered obvious by the reference claims or by filing a proper terminal disclaimer.  Thus, the claims stand rejected for the reasons of record.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644